
	
		I
		112th CONGRESS
		1st Session
		H. R. 3098
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Goodlatte (for
			 himself, Mr. Flake,
			 Mr. Ross of Florida,
			 Mr. McClintock,
			 Mr. Graves of Georgia,
			 Mr. Denham, and
			 Mr. Nunes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To repeal the renewable fuel program of the Environmental
		  Protection Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Elimination
			 Act.
		2.Repeal of
			 renewable fuel programSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is repealed.
		
